Hughes

CasCade-mdOPRAO2ES Daa EN Girreht S72 Filed days! Page 1 of 2

Hughes Hubbard & Reed LLP
One Battery Patk Plaza

Hubb ar d : New York, New York 10004-1482

& Reed

Office: +1 (212) 837-6000
Vax: +1 (212) 422-4726
hugheshubbard.com

Neil |. Oxtord

Parmee
Direct Dial: +1 (212) 837-6843

M : Piirect Pax: #1 (212) 299 6843
E [tsb

March 10, 2021

BY ECE

Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: Inve Customs and Tax Administration of the Kingdom of Denmark
(Skatteforvaltningen) Tax Refund Scheme Litigation, 18-md-2865 (LAK)

Dear Judge Kaplan:

This letter motion relates to all cases, On behalf of Plaintiit Skatteforvaltningen

(“SKAT”), the Customs and Tax Administration of the Kingdom of Denmark, we write to
request leave to file under scal certain exhibits that were submitted to the Court in connection
with our Motions for the Issuance of a Request for International Judicial Assistance to Obtain
Evidence in the British Virgin Islands and the Cayman Islands (Letters Rogatory) (the “BVJ
Motion,” No. 18-md-2865 (LAK), ECF Nos. 327-329; the “Cayman Motion,” No. 18-md-2865
(LAK), ECF Nos. 330-332; and collectively, the “Motions”).

SKAT filed the Motions on April 27, 2020 and the Court granted them on Junie

30, 2020. (Memo Endorsements, No. 18-md-2865 (LAK}, ECF Nos. 383, 384.) SKAT is now in
the process of receiving from the British Virgin Islands and Cayman Sslands documents in
response to the letters of request that were the subject of the Motions. On March 5, 2021, we
were informed that an exhibit filed in support of the Motions contains codes that could be used in
conjunction with other information to access information in Companies House, the registry of
limited companies in the United Kingdom. In the terest of preventing potential unauthorized
access to the Companies House registry, SKAT now requests that this particular exhibit be kept
under seal in both Motions in the multi-district litigation and the associated mdividual cases.

The document is filed as Exhibit 10 to the Declaration of Neil J. Oxford in support of the BVI
Motion and as Exhibit 11 to the Declaration of Neil J. Oxford in support of the Cayman Motion.

 
CasCAas6-ind DIMdI2VE5 LAKME Gent S7o” Hied 0479947! Page 2 of 2
2

SKAT will be prepared to answer any questions the Court has about this request.
We contacted lead counsel for the Defendants to inform them of this request and have received

no objections.

Respectfully submitted,

/s/ Neil §, Oxford
Neil J. Oxford

ee: All counsel of record via ECF.

 

 
